      Case: 4:20-cv-00075-SA-JMV Doc #: 14 Filed: 05/26/20 1 of 1 PageID #: 193




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

LAKINSKI TAYLOR                                                                       PLAINTIFF

V.                                                              CIVIL ACTION NO.: 4:20-CV-75

VOWELL MARKET PLACE, TYSON
FOODS, INC., and AMERICAN PIT
BARBEQUE, INCORPORATED                                                            DEFENDANTS

                       ORDER OF DISMISSAL WITHOUT PREJUDICE

       This cause came before the Court on the ore tenus joint motion of the parties to dismiss

this cause of action against Defendants Triple V, Inc., d/b/a Vowell’s Market Place (named Vowell

Market Place), and American Pit Barbeque, Incorporated. This Court, being advised that the parties

agree to the relief sought herein, is of the opinion that said motion is well taken and should be

granted.

       IT IS ORDERED that Defendants Triple V, Inc., d/b/a Vowell’s Market Place, and

American Pit Barbeque, Incorporated be DISMISSED without prejudice with each party to bear

its own costs, attorneys’ fees, and expenses. The Court retains complete jurisdiction to vacate this

order and reopen the action against these Defendants upon cause shown that further litigation is

necessary.

       This the 26th day of May, 2020.



                                                     /s/ Sharion Aycock
                                                           UNITED STATES DISTRICT JUDGE
